IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-89,480-01


                   EX PARTE LAWRENCE ANTHONY KOSS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W13-41780-S(A) IN THE 282ND DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. The supplemental record after the

second remand and habeas hearing does not contain new findings of fact and conclusions of law

from the trial, as required by this Court’s second remand order.
                                                                                                     2

       The district clerk shall either forward to this Court the trial court’s findings of fact and

conclusions of law after the second remand, or certify in writing that this document is not part of the

record. The district clerk shall comply with this order within thirty days from the date of this order.



Filed: June 16, 2021
Do not publish